Citation Nr: 0838567	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disorder manifested 
by dizziness, to include as secondary to service-connected 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran had active service from July 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

Although the RO adjudicated this appeal as a claim to reopen, 
the Board finds that the June 2005 letter served as the 
veteran's notice of disagreement appealing the September 2004 
rating decision.  The Board thus addresses the issue as an 
initial claim for service connection.  As discussed further 
below, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  A disorder manifested by dizziness, did not manifest in 
service and is not shown to be causally or etiologically 
related to service or to a service-connected disorder.


CONCLUSION OF LAW

A disorder manifested by dizziness was not incurred in or 
aggravated by service, and has not been shown to be 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for a disorder manifested by dizziness secondary 
to service-connected hearing loss and tinnitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claim, a letter 
dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the veteran that additional information or evidence was 
needed to support his secondary service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail. See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Specifically, the 
veteran made arguments regarding service connection 
throughout the adjudication process.  See November 2006 lay 
statement; June 2004 notice of disagreement.

In this case, the veteran's service medical records, VA 
treatment records, and private treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that the veteran was afforded a VA examination in 
connection with his claim.  See 38 C.F.R. § 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a disorder manifested by dizziness, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman, 19 Vet. App. at 473.

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Therefore, 
the Board finds that it would not be prejudicial to the 
veteran to render a decision at this time.

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for secondary service connection for a 
disorder manifested by dizziness.  As such, the appeal must 
be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2007). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In this case, the veteran contends that he is entitled to 
secondary service connection a disorder manifested by 
dizziness, to include as due to service-connected bilateral 
hearing loss and tinnitus.  The veteran reported that he 
suffered noise exposure without hearing protection due to 
weapons, bombings, artillery fire, kamikaze and submarine 
attacks.  See May 2004 lay statement.  The veteran reported 
that he also suffered a concussion while in service.  See 
April 2004 statement in support of claim.  The veteran 
surmises that dizziness is a residual effect of his service-
connected hearing loss and tinnitus.  See May 2004 lay 
statement.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records, including a June 1946 separation 
examination, are silent in terms of treatment for dizziness 
or vertigo.  See June 1964 report of physical examination; 
June 1946 report of medical history.  

In a June 2004 VA examination, the veteran reported dizziness 
that had its onset in 1987 and that it occurs upon standing.  
The examiner diagnosed the veteran with dizziness and noted 
that the veteran described a sensation of lightheadedness and 
imbalance, but he denied true vertigo (a spinning sensation).  
The examiner stated that the veteran's dizziness was not 
vertigo caused by the inner ears, but sounded more like a 
vascular problem.  The examiner opined that it is not likely 
that the veteran's dizziness is either caused or made worse 
by his hearing loss and tinnitus.  See June 2004 VA 
examination.

In a December 2004 private examination, the examiner 
diagnosed the veteran with lightheadedness and a little 
instability of the inner ear.  The examiner prescribed the 
veteran with low dose Meclizine.  See December 2004 private 
medical examination.

During a September 2005 VA annual physical examination, the 
veteran reported dizziness.  The examiner diagnosed the 
veteran with vertigo and stated that he would attempt to 
control the veteran's vertigo by increasing his Meclizine.  
See September 2005 physical examination.  

In an October 2005 VA examination, the veteran reported 
difficulty with dizziness, but the examiner made no diagnosis 
of dizziness or vertigo.  See October 2005 VA examination.

In a February 2006 primary care report, the examiner 
diagnosed the veteran with vertigo and noted that the veteran 
continued to have vertigo in spite of increasing his 
Meclizine dosage.  The examiner indicated that the veteran 
had vertigo, probably due to excessive sodium intake.  See 
February 2006 primary care report.  

In an April 2006 VA neurology consultation, the veteran 
reported spells of dizziness after giving blood as well as 
occasional balance problems when walking.  The examiner 
diagnosed the veteran with episodic dizziness and balance 
problems and noted that the Meclizine was unhelpful.  The 
examiner opined that the veteran's dizziness was caused by 
his diabetes, diminished blood flow to his right artery, and 
aortic stenosis condition.  See April 2006 VA neurology 
consultation.

The Board finds that the evidence of record does not support 
direct or secondary service connection for dizziness.  There 
is a currently diagnosed disability manifested by dizziness.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
veteran did not report dizziness in service, there was no 
dizziness or vertigo noted at service discharge, and he 
reported that the onset of dizziness was in 1987.  Pond, 12 
Vet. App. at 341; Caluza, 7 Vet. App. at 498.  See June 2004 
VA examination; June 1964 report of physical examination; 
June 1946 report of medical history.  Additionally, the 
evidence of record does not demonstrate a nexus or 
relationship between the veteran's dizziness and service, or 
a service-connected disability.  Pond, 12 Vet. App. at 341; 
Caluza, 7 Vet. App. at 498.  The Board notes that the gap 
between active service and the earliest post-service 
complaint of dizziness constitutes negative evidence that 
tends to disprove the claim that the veteran had an injury or 
disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of objective evidence 
of continuing complaints, symptoms, or findings for several 
years between the period of active duty and the first 
complaints or symptoms of post-service dizziness is itself 
evidence which tends to show that the veteran's dizziness did 
not begin in service or for many years thereafter.

As to the issue of secondary service connection, two VA 
examiners, one of whom reviewed the claims folder, opined 
that that the veteran's dizziness was likely to be related to 
his vascular condition and/or a combination of other factors 
unrelated to the veteran's service-connected hearing loss and 
tinnitus.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence 
is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  See April 2006 neurology consultation; 
June 2004 VA examination.  More specifically, the June 2004 
VA examiner opined that the veteran did not have vertigo and 
that his dizziness was not likely caused or made worse by his 
hearing loss and tinnitus.  See June 2004 VA examination.  
The April 2006 neurologist opined that the veteran's 
dizziness was caused by his diabetes, diminished blood flow 
to his right artery, and aortic stenosis condition, and did 
not indicate a relationship to the veteran's hearing loss or 
tinnitus.  See April 2006 VA neurology consultation.  It has 
even been suggested that the veteran's dizziness could be due 
to excessive sodium intake.  See February 2006 VA primary 
care note.  Although a private physician opined that the 
veteran's dizziness was related to instability of the inner 
ear and a VA examiner diagnosed the veteran with vertigo, 
neither examiner indicated that the veteran's condition was 
caused or aggravated by his service-connected hearing loss or 
tinnitus.  See September 2005 physical examination; December 
2004 private medical examination.  Furthermore, the Board 
does not accord substantial probative weight to either 
medical opinion because they were not provided upon a review 
of the claims file and there was no rationale provided.  
Prejean, 13 Vet. App. 444 at 448-9.  The Board accords more 
probative weight to the June 2004 and April 2006 VA medical 
opinions in this case.  See Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (noting that the Board may appropriately 
favor the opinion of one competent medical authority over 
another).  The June 2004 VA examiner reviewed the veteran's 
claims folder prior to rendering an opinion in this case, and 
the April 2006 VA neurologist provided a complete rationale 
for his opinion regarding the etiology of the veteran's 
dizziness.  

Moreover, although the veteran stated that his dizziness was 
a residual of his hearing loss and tinnitus, his testimony is 
not competent to provide such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a disorder 
manifested by dizziness, to include as secondary to hearing 
loss and tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

ORDER

Service connection for a disorder manifested by dizziness, to 
include as secondary to service-connected hearing loss and 
tinnitus, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


